Title: From Thomas Jefferson to Charles Willson Peale, 21 February 1801
From: Jefferson, Thomas
To: Peale, Charles Willson



Dear Sir
Washington Feb. 21. 1801.

I have to thank you for a copy of your introductory lecture recieved some time since, & not before acknoleged for want of time. I have read it with great pleasure, and lament that while I have been so near to your valuable collection, occupations much less pleasing to me have always put it out of my power to avail myself of it. may I ask the favor of you to present my request to your son that he would be so good as to make a copy of the portrait he took of me, and of the same size? it is intended for a friend who has expressed a wish for it; and when ready I will give directions to whom it shall be delivered if he  will be so good as to drop me a line mentioning it & the price. I am with great and affectionate esteem Dear Sir
Your friend & servt.

Th: Jefferson


P.S. only the inner frame will be necessary.

